Carley, Judge,
concurring specially.
I concur in the majority’s affirmance of appellant’s convictions and I totally agree with all that is said in Divisions 1 and 2 of the majority opinion. With regard to the general grounds enumerated as error and discussed in Division 3, a “review of the record reveals evidence sufficient to enable any rational trier of fact to find appellant guilty of [the crimes charged] beyond a reasonable doubt.” Fair v. State, 172 Ga. App. 49 (321 SE2d 790) (1984). See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).